EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Amarillo Biosciences, Inc. We consent to incorporation by reference in this Registration Statement of Amarillo Biosciences, Inc., on Form S-8 to be filed with the Commission on or about August 5, 2008 of our Report of Independent Registered Public Accounting Firm dated March 17, 2008 covering thebalance sheetof Amarillo Biosciences, Inc. for the year ended December 31, 2007, and the related statements of operations, stockholders’ deficit, and cash flows for each of the yearsin the two year periodthen ended. /s/ LBB & Associates Ltd., LLP LBB & Associates Ltd., LLP Houston,
